DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “is provided” is stated in line 2, and the term “Also provided” is stated in line 4.  Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAMAGE ET AL (US 2016/0138364) in view of WO’884 (WO 2018/203884 cited by applicant).
With respect to claim 1, GAMAGE ET AL discloses a method comprising the step of introducing a wettability altering fluid into a wellbore extending into a subterranean formation, the wettability altering fluid comprising: water or an aqueous carrier fluid; and a suitable surfactant consisting of alkyl amine oxides (see claim 1; and paragraphs [0025], [0026], [0029], [0042], [0043)).
However, GAMAGE ET AL fails to teach the feature that a wettability modifier includes an organic compound having a phosphonoalkyl moiety. However, the difference can be easily derived from the disclosure of WO’884 that a treatment fluid comprises nanosized particulates including alkylated phosphonic acid (see claims 1, 3; and paragraphs [0017], [0018)). Considering that GAMAGE ET AL and WO’884 relate to a well treatment operation, it would have been obvious to a person skilled in the art to combine GAMAGE ET AL with WO’884, thereby arriving at the claimed invention, without the exercise of inventive skill. 

With respect to depending claims 4-19, see below.
The additional feature of claim 4 is merely a variation of the surfactant consisting of alkyl
amine in GAMAGE ET AL (see paragraphs [0026], [0043]).

Regarding the additional feature of claim 5, WO’884 discloses that alkylated phosphonic acid is aminotrismethylenephosphonic acid (ATMP) (see claims 1, 3).

The additional feature of claim 6 can be easily derived from the disclosure of WO’884 that the alkylated phosphonic acid is one of a neutralized version of N-

The additional feature of claim 7 is merely a variation of the alkylated phosphonic acid in
WO’884 (see claims 1, 3).

The additional feature of claim 8 can be easily derived from the disclosure of WO’884 that the alkylated phosphonic acid is aminotrismethylenephosphonic acid (ATMP) (see claims 1, 3).

Regarding the additional feature of claim 9, WO’884 discloses that the alkylated phosphonic acid is one of a neutralized version of N-(phosphonomethyl)iminodiacetic acid (PMIDA) or Ca-PMIDA (see claims 1, 3; and paragraphs [0019], [0022]).

The additional feature of claim 10 can be easily derived from the disclosure of WO’884 that the alkylated phosphonic acid is Ca-PMIDA (see paragraphs [0019], [0022]).

The additional feature of claim 11 is merely a variation of the disclosure of WO’884 that the alkylated phosphonic acid is N-(phosphonomethyl)iminodiacetic acid (PMIDA) (see claims 1, 3; and paragraph [0019]).



Regarding the additional feature of claim 13, WO’884 discloses that the alkylated phosphonic acid is 1,2,4-phosphonobutanetricarboxylic acid (PBTCA) (see claims 1, 3).

The additional feature of claim 14 can be easily modified or optimized by a person skilled in the art through repeated experimentation which does not require a technical burden considering the wettability altering fluid comprising the surfactant consisting alkyl amine oxides in GAMAGE ET AL (see paragraphs [0025], [0026], [0029], [0042], [0043]) and the alkylated phosphonic acid in WO’884 (see claims 1, 3).

The additional feature of claim 15 can be easily modified or optimized by a person skilled in the art through repeated experimentation which does not require a technical burden considering the wettability altering fluid comprising the surfactant in GAMAGE ET AL (see claims 1, 7).

The additional feature of claim 16 can be easily derived from the disclosure of GAMAGE ET AL that the subterranean formation comprises substantially oil-wet rocks (see claim 4; and  paragraph [0025)]).



The additional feature of claim 18 can be easily derived from the wettability altering fluid
comprising the surfactant, wherein the wettability altering fluids are generally ones that can change and preferably moves wettability towards mixed-wet conditions or mixed wet rocks and the wettability altering fluid can counter deleterious effects on the permeability caused by the perforating fluid and protect from later deleterious effects on the permeability by a fluid loss agent in GAMAGE ET AL (see claims 1, 7; and paragraphs [0023], [0026]).

The additional feature of claim 19 can be easily derived from the disclosure of DI that the subterranean formation surrounding the wellbore refers to the portion of the subterranean formation around the wellbore through which runs the perforations or fractures introduced by perforation or fracturing operation (see paragraph [0024]).

Therefore, depending claims 4-19 are considered obvious over GAMAGE ET AL in view of WO’884.

With respect to independent claim 20, GAMAGE ET AL discloses a wettability altering fluid comprising: water or an aqueous carrier fluid; and a suitable surfactant 
However, GAMAGE ET AL fails to teach the feature that a wettability modifier includes an organic compound having a phosphonoalkyl moiety. However, the difference can be easily derived from the disclosure of WO’884 that a treatment fluid comprises nanosized particulates including alkylated phosphonic acid (see claims 1, 3; and paragraphs [0017], [0018)). Considering that GAMAGE ET AL and WO’884 relate to a well treatment operation, it would have been obvious to a person skilled in the art to combine GAMAGE ET AL with WO’884, thereby arriving at the claimed invention, without the exercise of inventive skill. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAMAGE ET AL in view of WO’884 as applied to claim 1 above, and further in view of KEFI (US 2016/0060500 cited by applicant).
The additional features of claims 2 and 3 can be easily derived from the disclosure of KEFI that well treatment compositions comprise at least one surfactant comprising a hydrophilic non-ionic surfactant including alkoxylated alkylphenols, alkoxylated alkylamines, alkoxylated esters or combinations thereof (see claims 1, 3). Considering that Dl, WO’884 and KEFI relate to the well treatment operation, it would have been obvious to a person skilled in the art to combine DI and WO’884 with KEFI, thereby arriving at the claimed invention, without the exercise of inventive skill. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morvan et al. teaches a method for enhancing foam stability in foaming compositions for use in oilfield treatment application, including adding amine oxides and a compound having phosphonomethyl moiety. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                                       12/31/2021